*541Memorandum Opinion
Petition for habeas corpus filed by the plaintiff alleging that his bail was excessive. Plaintiff was indicted for attempted murder. Due to adverse publicity at the trial the court ordered a mistrial and continued his original bail of $10,000 while awaiting his second trial. At his second trial in October of 1975, he was convicted of aggravated assault and sentenced to the New Hampshire State Prison.
At the hearing on bail the Court, Cann, J., heard conflicting evidence and statements of counsel on the necessity and the amount of bail.
An examination of the record discloses evidence to support the trial court’s ruling. Moses v. Helgemoe, 115 N.H. 672, 348 A.2d 354, 355 (1975); Moses v. Helgemoe, 116 N.H. 190, 355 A.2d 428 (1976). There being no evidence indicating there was an abuse of discretion (State v. Seeley, 116 N.H. 57, 357 A.2d 870 (1976)), the order is

Petition denied.